Citation Nr: 0310236	
Decision Date: 05/28/03    Archive Date: 06/02/03

	DOCKET NO.  94-40 269	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right hand.  

2.  Entitlement to service connection for a disability of the 
left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a rating action of May 1957, the RO denied entitlement to 
service connection for the residuals of injury to the right 
thumb, including cellulitis.  The veteran voiced no 
disagreement with that decision, with the result that it has 
now become final.  Since the time of the March 1957 rating 
action, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found that such evidence 
was neither new nor material, and the current appeal ensued.  

This case was previously before the Board in July 1996 and 
May 1998, on which occasions it was remanded for additional 
development.  The case is before the Board for appellate 
review.


FINDINGS OF FACT

1.  In a rating action of May 1957, from which no appeal was 
taken, the RO denied entitlement to service connection for 
the residuals of injury to the right thumb (hand).  

2.  Evidence submitted since the time of the RO's May 1957 
decision is duplicative and/or cumulative, and is not of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  A chronic disability of the left hand is not shown to 
have been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The decision of the RO in May 1957 denying the veteran's 
claim for service connection for the residuals of injury to 
the right thumb (hand) is final.  38 U.S.C.A. §§ 1110, 7105 
(West 2002).

2.  Evidence received since the RO denied entitlement to 
service connection for the residuals of injury to the right 
thumb (hand) in May 1957 is neither new nor material, and 
insufficient to a proper reopening of the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  A chronic disability of the left hand was not incurred in 
or aggravated by active military service.  (38 U.S.C.A. 
§ 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claims.  To that end, in 
correspondence of March 2001, and in a Supplemental Statement 
of the Case in December 2002, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist or notify the veteran exists in this case.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a chronic 
left hand disability.  At the time of a service separation 
examination in March 1946, no abnormalities/defects of the 
left hand were in evidence, and no pertinent diagnosis was 
noted.

On VA general medical examination in April 1957, the veteran 
voiced no complaints regarding his left hand.  
Musculoskeletal evaluation was negative for evidence of any 
left hand disability, and no pertinent diagnosis was noted. 

In a May 1957 decision, the RO denied entitlement to service 
connection for the residuals of injury to the right hand, 
claimed as acute cellulitis of the right thumb.  In reaching 
that determination, the RO found that, in March 1945, during 
the veteran's period of active military service, he received 
treatment for an abscess of the right thumb, which opened 
spontaneously, and then subsided, with the result that the 
veteran was returned to duty in April of 1945.  As of the 
time of his separation from service, no residuals of his 
right thumb disability were in evidence.  Moreover, a recent 
VA examination showed no clinical or X-ray abnormalities of 
the veteran's right thumb.  Based on the aforementioned, the 
RO concluded that cellulitis of the veteran's right thumb, 
shown in service, was acute and transitory and resolved 
without residual disability.  Accordingly, service connection 
for the residuals of an injury to the right thumb (claimed as 
cellulitis) was denied.

During the course of a hearing before a traveling member of 
the Board in October 1995, the veteran offered testimony 
regarding the nature and etiology of his claimed right and 
left hand disabilities.

In June 1999, there were received various private records of 
hospitalization dated in November 1986.  Those records show 
that, at the time of admission, the veteran gave a history of 
gout.  Reportedly, for the two days preceding his admission, 
he had experienced problems with right arm weakness and/or 
numbness.  Physical examination showed evidence of 
tenderness, warmth, and pain in the  right wrist, accompanied 
by some limitation of motion.  The pertinent diagnosis noted 
at the time of discharge was acute gouty arthritis. 



Analysis

The veteran in this case seeks service connection for chronic 
disabilities of his right and left hands.

Regarding the veteran's claimed disability of the right hand, 
the Board notes that, the RO's May 1957 decision is final, it 
is not subject to revision in the absence of a showing of 
clear and unmistakable error.  Moreover, the claim may not be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108 (West 2002).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Board must first determine whether the additional 
evidence submitted is new and material.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002).

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In the present case, at the time of the RO's May 1957 
decision denying service connection for the residuals of an 
injury to the right thumb (hand), it was noted that the 
veteran's inservice right thumb symptomatology was acute and 
transitory in nature, and resolved without residual 
disability.  Additionally noted was that there was no 
evidence of a chronic right thumb/hand disability on VA 
medical examination in April 1957.  Based on such findings, 
the RO concluded that the 
veteran did not suffer from a chronic right thumb/hand 
disability which had its origin during his period of active 
military service.  That decision was adequately supported by 
and consistent with the evidence then of record and is now 
final.

Evidence received since the time of the RO's May 1957 
decision, consisting of the veteran's testimony and various 
private medical records, while in certain respects "new" in 
the sense that it was not previously of record, is not 
"material."  More specifically, such evidence fails to show 
the presence of a chronic right thumb/hand disability during 
service, or of osteoarthritis of the right thumb/hand within 
the first year following service discharge.  In point of 
fact, such evidence documents the presence of gouty arthritis 
no earlier than 1986, fully 40 years following the veteran's 
discharge from service.  Moreover, at no time has there been 
demonstrated a relationship between the veteran's gouty 
arthritis and any incident or incidents of his period of 
active military service.  Absent the establishment of such a 
relationship, the veteran's claim cannot be reopened.  

Turning to the issue of service connection for a chronic 
disability of the left hand, the Board notes that service 
medical records are negative for history, complaints or 
abnormal findings indicative of the presence of such a 
disability.  At the time of the veteran's service separation 
examination in March 1946, there was no evidence of any 
abnormality/disability of the left hand, and no pertinent 
diagnosis was noted.  A VA general medical examination in 
April 1957 was similarly negative for any evidence of a 
chronic disability of the veteran's left hand.  Based on such 
findings, and absent any evidence of a chronic left hand 
disability, the veteran's claim for service connection for 
such a disorder must be denied.




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a disability of the right 
hand, the benefit sought on appeal is denied.

Service connection for a disability of the left hand is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

